             Case 1:19-cv-01029-NONE-GSA Document 22 Filed 08/18/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11   EDGAR NELSON PITTS,                            No. 1:19-cv-01029-NONE-GSA-PC

12                  Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                    RECOMMENDATIONS, DENYING
13           vs.                                    PLAINTIFF’S MOTION FOR
                                                    PRELIMINARY INJUNCTON AND/OR
14   ANDRE MATEVOUSIAN, et al.,                     TEMPORARY RESTRAINING ORDER
15                 Defendants.                      (Doc. Nos. 17, 21.)
16
17            Edgar Nelson Pitts (“plaintiff”) is a federal prisoner proceeding pro se with this civil

18   rights action pursuant to Bivens vs. Six Unknown Agents, 403 U.S. 388 (1971). The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local

20   Rule 302.

21            On June 29, 2020, findings and recommendations were issued, recommending that

22   plaintiff’s motion for a preliminary injunction and/or temporary restraining order, filed on

23   January 27, 2020, be denied because the requested injunctive relief would not remedy any of

24   the alleged harms asserted in plaintiff’s claim(s) in this case. (Doc. No. 21.) The parties were

25   granted fourteen days in which to file objections to the findings and recommendations. (Id.)

26   The time for filing objections has now expired, and no objections have been filed.

27   /////

28   /////

                                                       1
          Case 1:19-cv-01029-NONE-GSA Document 22 Filed 08/18/20 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1.      The findings and recommendations (Doc. No. 21) issued by the magistrate judge
 7                  on June 29, 2020, are ADOPTED IN FULL;
 8          2.      Plaintiff’s motion for a preliminary injunction and/or temporary restraining
 9                  order, filed on January 27, 2020 (Doc. No. 17), is DENIED; and
10          3.      This case is referred back to the magistrate judge for further proceedings.
11
     IT IS SO ORDERED.
12
13      Dated:     August 18, 2020
                                                         UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
